DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
	The amendment filed February 14, 2022, corrects the deficiencies identified in the previous Office action.
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 5, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-32, 35, 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  These claims were canceled in the response filed February 14, 2022.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1-4, 9, 11-15, 18-20, and 26-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed February 14, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Examiner is not aware of prior art disclosing the use of a composition comprising a peptide comprising the amino acid sequence CAQK, wherein the composition does not comprise a cargo composition or cargo molecule, to treat brain injury. The tetrapeptide CAQK is known in the prior art as being capable of delivering cargo to the site of traumatic brain injury but is not known to be therapeutically active on its own.
	Mann et al. (NPL 6, IDS 6/4/2020) teach that CAQK was identified by in vivo phage display screening in mice with acute brain injury (Figure 1). Mann et al. teach that CAQK selectively binds to injured mouse and human brain, and homes to the site of brain injury in mouse models (Figure 2). Mann et al. teach that coupling to CAQK increased injury site accumulation of systemically administered molecules ranging from a drug-sized molecule to nanoparticles (Figures 4-5). Mann et al. does not teach that the CAQK tetrapeptide has therapeutic activity in the absence of a cargo.
This teaching is corroborated by CN 106674328 A, which discloses brain targeting peptides comprising CAQK including: CAQK (SEQ ID NO: 1); CAQKCAQK (SEQ ID NO: 2); CAQKCAQKCAQK (SEQ ID NO: 3); and CAQKCAQKCAQKCAQKCAQK (SEQ ID NO: 4). CN 106674328 A states that the polypeptides themselves do not have physiological activity (paragraph [0034]).
Therefore, the instant claims are novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654